DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1 in the reply filed on October 21, 2021 is acknowledged.  In light of the amendments to the claims, the restriction and species requirement is withdrawn.  

Status of the Claims 
	Claims 1-13, 15-17, 20, 23, 24, 26, and 29-31 are under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  In step (c), line 2, there is a period after the word “repeated”.  A period denotes the end of a claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-17, 20, 23, 24, 26, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-13, 15-17, 20, 23, 24, 26, and 29-31 are directed to method for extracting a signal for a target nucleic acid sequence from signals for two target nucleic acid sequences in a sample. As Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the of using a second initial reference value to extract the signal for the first target nucleic acid sequence, using a first initial reference value to extract the signal for the second target nucleic acid sequence, and identifying whether extracted signal satisfies an accuracy criterion.  These steps are drawn to a mathematical algorithm.  Dependent claims 2-13, 15-17, 20, 23, 24, 26, and 31 are drawn to further mathematical steps of the mathematical algorithm. The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims recite incubating sample and detecting signals from the sample.  However, this step is an extra solution data gathering step that does not impart a practical application to the judicial exception.  The instant claims also recite a processor, a device, and a computer readable storage medium.  However, the instant claims do not recite the structural limitations of these elements, and thus the instant claims do not recite a particular machine.  Thus, the instant claims do not recite an element that integrates the judicial exception into a practical application.
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of incubating a sample and detecting signals from the sample, processor, a device, and a computer readable storage medium.  However, incubating a sample and detecting signals from the sample are well-understood, routine and conventional. (Specification, pages 14 and 15).  In addition, the use of a processor, device, and computer readable storage medium to carry out a mathematical algorithm is a well-understood, routine, and conventional. Reciting such well-understood, routine, and conventional data elements do not transform a judicial exception into patent eligible subject 
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631